Title: To Benjamin Franklin from George Hobart, 12 September 1783
From: Hobart, George
To: Franklin, Benjamin


          
            Septr 12 1783. Hôtel de Chartres
          
          Mr Hobarts Compliments wait upon Mr Franklin, not knowing where to
            find Mr Adams He takes the Liberty in Governor Pownalls Name to
            forward to him the Memorial address’d to the Sovereigns of America. Governor Pownall is also very desirous of
            knowing whether his Letter & Power of Attorney was ever forwarded to Mr Bowdein and
            Doctor Cooper, for if they should have been lost, He will send Duplicates.
         
          Notation: Hobarts 12 7bre. 1783
        